Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156023                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  LANSING PARKVIEW, LLC,                                                                            Elizabeth T. Clement,
           Plaintiff/Counterdefendant-                                                                               Justices
           Appellee,
  v                                                                SC: 156023
                                                                   COA: 328507
                                                                   Ingham CC: 13-000723-CK
  K2M GROUP, LLC and DON L. KESKEY,
           Defendants/Counterplaintiffs/
           Third-Party Plaintiffs-Appellants,
  and
  ROBERT REID and JOEL I. FERGUSON,
             Third-Party Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 23, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2018
           d0226
                                                                              Clerk